Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s “Amendment” filed on 07/07/2022 has been considered.
Claims 1-20 remain pending in this application.
REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Examiner is in agreement with applicant’s arguments and amendments mailed on 07/07/2022.
Prior art (JP 4724335 to Koyama) disclose the customer system assigns a unique bill number and issues a bill to a specific buyer in association with the bill number, however, Koyama does not disclose the VBAN uniquely corresponds to both the customer and a merchant bank of a merchant operating the merchant server, and wherein the VBAN generation is configured to generate a new VBAN and associate the new VBAN with the customer and the merchant bank of the merchant.
The limitations lacking in the prior art, in combination with the other  limitations clearly claimed for patent, are novel and unobvious.    
                A search for non-patent literature (NPL) was conducted, however, no relevant NPL prior art was found.
                Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687